Citation Nr: 1616872	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  10-21 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for heart attack.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1988 to January 1991, with four months and two days of prior active service as indicated on his DD Form 214. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In April 2015, the Board remanded the case for further development.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in February 2016.  A transcript of the hearing is in the Veteran's file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he developed an additional disability as a result of VA medical treatment received in December 2003 and February 2004.

Compensation under 38 U.S.C.A. § 1151 is granted for additional disability or death if the additional disability or death was not the result of willful misconduct, the actual cause of the additional disability or death was VA hospital care, medical or surgical treatment, or examination, and the proximate cause of the additional disability or death was either carelessness, negligence, lack of proper skill, error in judgment or similar fault, or an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a); 38 C.F.R. §§ 3.361(c), (d).

The existence of additional disability is determined by comparing the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, or examination that forms the basis of the claim for compensation to the Veteran's condition after the care, treatment, or examination has ended.  38 C.F.R. § 3.361(b). 

The mere fact that the Veteran received care, treatment, or examination and has an additional disability or died does not establish actual causation.  Evidence must show that VA hospital care, medical or surgical treatment, or examination resulted in additional disability or death. 38 C.F.R. § 3.361(c)(1).  If, however, the additional disability or death was caused by the Veteran's failure to follow properly given medical instructions, then the additional disability or death was not caused by VA hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3).  VA hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of the disease or injury for which it was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2). 

The proximate cause of disability or death is the action or event that directly caused the disability or death. It must be more than a remote contributing cause.  38 C.F.R. § 3.361(d).  The proximate cause of additional disability or death is VA carelessness, negligence, lack of proper skill, error in judgment, or examination if VA either failed to exercise the degree of care expected of a reasonable health care provider, or provided hospital care, medical or surgical treatment, or examination without the Veteran's informed consent.  38 C.F.R. §§ 3.361(d)(1), 17.32.  The proximate cause of additional disability or death is an event not reasonably foreseeable if a reasonable health care provider would not have considered the event an ordinary risk of the provided treatment.  VA will consider whether the risk of the event was the type of risk a reasonable health care provider would have disclosed when obtaining informed consent.  38 C.F.R. §§ 3.361(d)(2), 17.32.

A VA treatment record dated in December 2003 shows that the Veteran complained of shortness of breath.  He reported that he felt as if he was breathing rapidly with a sense of anxiety.  The VA examiner noted that the Veteran was not breathing rapidly and the use of chest wall muscles was not found.  A VA treatment record noting an appointment on February 8, 2004, but dated on February 9, 2004, reflects that Veteran had reported experiencing shortness of breath.  No respiratory distress was noted.  An addendum dated on February 9, 2004 indicated an assessment of an anxiety attack and that medication was provided.  

A private treatment note dated on February 10, 2004 from the Southwest Texas Methodist Hospital shows that the Veteran presented to the emergency room complaining of chest pains for greater than 12 hours.  He was taken to the cardiac catheterization laboratory and was found to have an occluded left anterior descending (LAD) artery.  It was noted that attempts were made to open the LAD with avail.  Evidence of disease in his left circumflex artery and right coronary artery was found.  The Veteran then arrested in the laboratory and received cardioversion as well as placement of an intra-aortic balloon pump.

In a February 2007 VA medical opinion, a VA examiner stated that there was no evidence that the Veteran was improperly diagnosed or delayed treatment.  The VA examiner indicated that the Veteran sustained a massive myocardial infarct secondary to occlusion of the LAD which resulted in left ventricular dysfunction and congestive heart failure.  The VA examiner opined that the treatment or diagnosis did not contribute to his congestive heart failure, but the massiveness of the myocardial infarct was the cause of the congestive heart failure.  Therefore, the congestive heart failure was not caused by the diagnosis or delayed treatment.  

At the Veteran's February 2016 Board hearing, he stated that he went to the VA Medical Center on February 9, 2004 because he was experiencing chest pains.  He noted that he was informed that he was having an anxiety attack.  After leaving the VA Medical Center, he felt like he couldn't breathe.  He stated that he went to the Methodist Hospital where he had a cardiac catherization and a subsequent heart attack.  

Although a VA medical opinion was obtained in February 2007, the Board finds it necessary to remand this matter to schedule the Veteran for a VA examination and medical opinion to adequately address whether the Veteran has any additional heart disability as a result of the VA treatment received in December 2003 and February 2004, and if so, whether any additional heart disability was the result of some instance of fault on the part of VA or was due to an event not reasonably foreseeable.  The Veteran has argued that time is tissue and the longer treatment was delayed, by VA's failure to correctly diagnose and promptly treat, the more heart tissue died.  Hence there was additional disability in the form of additional damaged heart tissue.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be afforded a VA examination with an examiner, other than the VA examiner who provided the December 2007 medical opinion, to determine whether it is at least as likely as not that he has any additional heart disability as a result of VA treatment received in December 2003 and February 2004.  The entire electronic claims file must be reviewed by the examiner.  The examiner is to conduct all necessary tests and studies.  The examiner must specifically address whether additional heart tissue was damaged as a result of VA's treatment or failure to treat.

For any current or previously diagnosed heart disability, provide an opinion addressing:  

(1) Whether it is at least as likely as not that any additional heart disability was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of the VA in treating the Veteran in December 2003 and February 2004; and if so, did VA fail to exercise the degree of care that would be expected of a reasonable health care provider?

OR 

(2) Whether it is at least as likely as not that any additional disability was proximately caused by an event not reasonably foreseeable? 

(The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.) 

The examination report must include a complete rationale for all opinions expressed.

2.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


